Berry, J.
(dissenting). I differ with the majority’s conclusion that the integrated sentencing package theory can resurrect the fully served sentences on the indictments charging knowing receipt of a firearm with a defaced serial number (count 2) and assault and battery by means of a dangerous weapon (count 3).1 To allow that would, in my opinion and for the reasons stated herein, violate the principle of finality of sentence protected by double jeopardy principles: “[Tjhere has never been any doubt of [the double jeopardy clause’s] entire and complete protection of the party when a second punishment is proposed in the same court, on the same facts, for the same statutory offence” (emphasis added). North Carolina v. Pearce, 395 U.S. 711, 717-718 (1969), quoting from Ex parte Lange, 18 Wall. 163, 168 (1873). *742“[D]ouble jeopardy principles prevent enhancing even an invalid sentence once the offender has fully served it.” Campbell, Law of Sentencing § 8:15, at 289 (3d ed. 2004). As to Massachusetts law, see Aldoupolis v. Commonwealth, 386 Mass. 260, 271 n.14, 272, cert. denied, 459 U.S. 864 (1982).2
I am not persuaded that the “integrated package” and “sentencing package” construct relied on by the majority dispels the double jeopardy constitutional problem. Rather, from my review of the Federal sentencing case law on which the majority relies, I conclude that the terms “integrated package” and “sentencing package” most frequently appeared in, and may have had their legal etymology in Federal law in connection with idiosyncratic sentencing issues involving the mandatory penalty under 18 U.S.C. § 924(c)(1) (1984), which the United States Supreme Court narrowed in Bailey v. United States, 516 U.S. 137 (1995). I also conclude that the “package” theory in Massachusetts appears in connection with the community parole supervision for life (CPSL) statute, which the Supreme Judicial Court held to be partially invalid in Commonwealth v. Pagan, 445 Mass. 161 (2005). I do not read the terms “integrated package” or “sentencing package” to mean that a defendant who appeals from one part of a multiple-count sentence may be resentenced on another sentence that is imposed on a different count for a different offense and that has already been served. Therefore, I respectfully dissent.
1. The Federal idiosyncratic sentencing issue. I address Massachusetts double jeopardy law in part 2. However, because the majority relies heavily on Federal sentencing law and the integrated sentencing package language from Federal cases, I turn first to the idiosyncratic sentencing problem, and the use of the integrated sentencing package theory associated with what was a mandatory sentence under 18 U.S.C. § 924(c)(1) (invalidated in the Bailey case) for possession of a firearm during *743the commission of a drug trafficking offense3 and a corresponding potential sentence enhancement under the Federal Sentencing Guidelines (Federal Guidelines) for possession of a firearm during commission of a drug offense. See Federal Guidelines § 2D1.1(b)(1) (2011).
The majority states that the component sentences of a “sentencing package” are inseparable, in the following analysis:
“The components of the scheme work in combination, not isolation. They form a “sentencing package in which sentences on individual counts are interdependent.” United States v. Smith, 115 F.3d 241, 245 n.4 (4th Cir.), cert, denied, 522 U.S. 922 (1997), quoting from United States v. Smith, 103 F.3d 531, 533 (7th Cir. 1996), cert. denied, 520 U.S. 1248 (1997). See United States v. Hillary, 106 F.3d 1170, 1172 (4th Cir. 1997); United States v. Benbrook, 119 F.3d 338, 340 (5th Cir. 1997); United States v. Handa, 110 F.3d 42, 44 (9th Cir. 1997).
“The subtraction of one or more of the scheme’s interdependent elements may disrupt its intended proportions and purposes, and warrant its entire reconstruction within statutory limits by the sentencing judge or a successor.”
Ante at 735. According to the majority analysis, then, a Federal defendant (and, by analogy, a Massachusetts defendant) would have no expectation of finality in any one of the sentences imposed on separate counts were the defendant to challenge a part of the sentence, on a particular count, even if the sentence on an unchallenged count had been served entirely. Further, by the majority analysis, were one part of a so-called sentencing package to be vacated by an appellate court, then any and all of the remaining sentenced counts could be adjusted by a lower court on a sentencing remand to adjust to what seems to have been the original sentencing intent, even if the sentence on a particular count had been fully served.
*744I believe the majority is not correct in these respects. The Federal cases cited by the majority for the proposition that individual counts are “interdependent” involve the vacating of 18 U.S.C. § 924(c)(1) mandatory sentences that had been held invalid pursuant to Bailey v. United States, supra. Specifically, the term “sentencing package” is used in these Federal cases to describe the post-Bailey circumstance where a defendant successfully appealed a mandatory sentence under 18 U.S.C. § 924(c)(1) for use of a firearm in connection with drug trafficking. When that § 924(c)(1) mandatory firearm sentence was vacated in a post-Bailey appeal, the issue on remand for resentencing became whether the offense at issue —■ drug trafficking with a firearm present — would now be subject to a general firearm-related two-point level enhancement under the Federal Guidelines, specifically, § 2D1.1(b)(1).4 (When originally imposed, a Federal pre-Bailey § 924[c][l] sentence could not be enhanced under the Federal Guidelines. See, e.g., United States v. McClain, 133 F.3d 1191, 1192 [9th Cir. 1998]. This is because a mandatory sentence under § 924[c][l] on top of an enhancement under the Federal Guidelines would constitute multiple punishment for the same offense.5 Thus, in effect, prior to Bailey, the § 924[c][l] mandatory firearm-related sentence precluded any firearm enhancement under Federal Guidelines § 2Dl.l[b][l].)
Indeed, absent this 18 U.S.C. § 924/Federal Guidelines/BazZey sentencing guideline quirk, Federal courts have held that, because of double jeopardy, a defendant’s fully served sentences in a multicount sentencing scheme could not be enhanced. See, e.g., United States v. Silvers, 90 F.3d 95, 101 (4th Cir. 1996) *745(“Although an expectation of finality does not legitimately accrue by the mere commencement of the sentence, once a defendant fully serves a sentence for a particular crime, the Double Jeopardy Clause’s bar on multiple punishments prevents any attempt to increase thereafter a sentence for that crime”); United States v. Smith, 115 F.3d at 246 (“No doubt exists that under the court’s decision in Silvers if a defendant has fully discharged his sentence pertaining to certain counts, he may not be resentenced on those counts”).
2. The Massachusetts idiosyncratic sentencing issue. The term “integrated [sentencing] package” also appears in Massachusetts cases. But that term fundamentally appears, I submit, in connection with an idiosyncratic sentencing issue, which is analogous to the Federal issue in Bailey. As previously noted, the Supreme Judicial Court held in Commonwealth v. Pagan, 445 Mass. at 171-174, that the CPSL statute under G. L. c. 275, § 18, was partially unconstitutional. Specifically, the sentencing procedures in G. L. c. 275, § 18, were held to be void for vagueness as to category 1 and 2 offenders — an issue that had been recognized but not addressed in Commonwealth v. Renderos, 440 Mass. 422, 432 & n.10 (2003).
In Commonwealth v. Renderos, 440 Mass. at 428, the defendant, a first-time offender, had been sentenced to concurrent terms of one and two years, suspended for two years, and CPSL, on convictions of two counts of indecent assault and battery. The court held that the CPSL sentence was illegal, as imposition of CPSL on a first-time offender without a hearing violated the terms of the governing statute, G. L. c. 275, § 18. Id. at 434. However, the court rejected the defendant’s request to vacate only the illegal CPSL sentence, observing that “[t]he judge’s belief that lifetime community parole supervision could be imposed influenced his decision as to the appropriate punishment for the defendant’s two convictions. The sentences imposed constituted an integrated package, each piece dependent on the other, which cannot be separated” (emphasis supplied). Id. at 435. It is here that the “integrated package” term and construct came to the fore in Massachusetts sentencing law, much like in the post-Bailey cases cited by the majority. See Commonwealth v. Pagan, 445 Mass. at 163-164, 174 (vacating entire sentence *746and remanding for resentencing where, on conviction of one count of indecent assault and battery on a child under fourteen years of age, the defendant had been sentenced to from six to eight years’ incarceration and CPSL, and, on appeal, the court determined that the CPSL sentence was invalid).
In my view, the term “integrated package” appearing in Ren-deros must be considered in the special idiosyncratic context of CPSL, which, prior to the partial invalidation in Pagan, led to the potential imposition of CPSL on first-time sex offenders. In essence, the Renderos analysis rests on the assumed premise that the defendant’s original sentences were influenced by the sentencing judge’s belief that a CPSL sentence could be imposed in addition to suspended sentences of incarceration. Thus, when the Renderos sentences were imposed, to use the Renderos words, they constituted an “integrated package.” Significantly, however, Renderos does not mean — and cannot constitutionally be read to mean — that a fully served sentence may be the subject of the imposition of a new sentence on remand. That is, I believe, a violation of the double jeopardy protection against multiple sentences for the same offense. Cf. Shabazz v. Commonwealth, 387 Mass. 291, 296 (1982) (“We are aware of no authority, in the face of a double jeopardy challenge, supporting an increase in aggregate punishment by adjustment of unchallenged, final sentences upon the invalidation of another interdependent sentence. Such a possibility would chill the exercise of a defendant’s right to challenge an unlawful sentence. To increase Shabazz’s aggregate sentence would be essentially unfair. It would violate the double jeopardy clause and would be contrary to the common law of this Commonwealth”).
So viewed, the integrated sentencing package theory of Ren-deros did not — as this case does — deal with a fully served sentence on a particular count, as to which the expectation of sentencing finality has vested.6 Indeed, my research does not *747uncover any case in Massachusetts that has ever allowed revision of a fully served sentence.7
I therefore respectfully dissent.

Pursuant to the decision of the Appellate Division of the Superior Court, the sentence on the charge of assault and battery by means of a dangerous weapon (count 3) was from nine to ten years in State prison (nunc pro tune to the date of arrest, June 22, 1996), to run concurrently with the sentence of from nineteen to twenty years for armed assault with intent to murder (count 4); the sentence on the charge of knowing receipt of a firearm with a defaced serial number (count 2) was from one to two years in State prison (nunc pro tune), to run concurrently with the sentence on count 4. Thus, by the time the defendant was resentenced after remand in October, 2009, the sentences on counts 2 and 3 had been fully served. Under the new sentencing scheme now on appeal, the sentence on count 3 was five years’ probation from and after the sentence on count 4; the sentence on count 2 was two years’ probation, to run concurrently with the sentence on count 3.


The Massachusetts Constitution does not contain a double jeopardy clause. Our State double jeopardy protections are dependent on common-law principles. The double jeopardy clause of the Fifth Amendment to the United States Constitution was “drafted with the common-law protections in mind.” United States v. DiFrancesco, 449 U.S. 117, 134 (1980).


Bailey held that the mandatory sentence under 18 U.S.C. § 924(c)(1) could not be imposed for mere possession of a firearm during commission of a drug trafficking crime, reading the statute to require “active employment” of a firearm in commission of the crime. Bailey v. United States, 516 U.S. at 144.


Under the Federal Guidelines, § 2D1.1(b)(1), “If a dangerous weapon (including a firearm) was possessed, increase [the sentencing calculations] by 2 levels.”


There are reasons specific to the Federal Guidelines why a single offense level for a group of similar or simultaneous offenses is mandated. For example, if counts were to be treated separately under the Guidelines, they would be assigned “units,” which would improperly inflate the sentence (under § 3D 1.4 of the Guidelines). Haines, Bowman, & Woll, Federal Sentencing Guidelines Handbook 1157 (2011-2012 ed.). Thus, a Federal sentencing judge applying the Federal Guidelines must “package” substantially identical offenses in order to apply the Guidelines correctly. But this justification is not applicable in Massachusetts sentencing law.


To be noted is that the analysis concerning double jeopardy in this case, involving fully served sentences on counts 2 and 3, may or may not differ from an analysis in the case of a final (but not fully served) sentence. As to the finality of a sentence, see Mass.R.Crim.P. 29(a), 378 Mass. 899 (1979), which provides as follows:
“The trial judge upon his own motion or the written motion of a defendant
*747filed within sixty days after the imposition of a sentence, within sixty days after receipt by the trial court of a rescript issued upon affirmance of the judgment or dismissal of the appeal, or within sixty days after entry of any order or judgment of an appellate court denying review of, or having the effect of upholding, a judgment of conviction, may, upon such terms and conditions as he shall order, revise or revoke such sentence if it appears that justice may not have been done.”
See generally Aldoupolis v. Commonwealth, 386 Mass. at 268-275.
Accordingly, I do not address herein the double jeopardy issues that may be presented by a sentence that is final under rule 29, but has not been fully served. I only note that, in Renderos, 440 Mass. at 423, the defendant alleged error in both the trial and the CPSL sentence, thus implicating rule 29, which would render the sentences imposed not final. I further note that under Mass. R.Crim.P. 30(a), as appearing in 435 Mass. 1501 (2001), a challenge to a sentence as an unlawful restraint can be taken “at any time,” that is, may be taken with respect to a sentence that is final under rule 29.


I recognize as the majority posits that, as a practical matter, judges may sentence defendants with a “bottom line” in mind. But, the bottom line, even in “sentencing package” theory may not circumvent the double jeopardy clause, which preserves a defendant’s expectation of sentencing finality.